Curia.

The motion to set aside the nonsuit is overruled. The exception from the operation of the covenants in the deed'is of all mortgages made by Ezra Pepper in his lifetime. The reference to the record may be considered as descriptive, or as an affirmation that all the mortgages were recorded. The deed to Ezra Pepper, jun., Oeing then on record, and the bond of defeasance not being required at that period to be recorded, it was at least ambiguous, whether ihat deed was not considered by the parties as one of the mortgages recorded. And this, we think, lets in the paroi evidence, by which it is clear that this is one of the mortgages intended to be excepted from the covenants.